Citation Nr: 1117849	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  07-36 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision, by the Louisville, Kentucky RO, which denied the Veteran's claim of entitlement to service connection for PTSD.  

In his substantive appeal (VA Form 9), received in November 2007, the Veteran requested a Board hearing at the RO before a Veterans Law Judge.  In a subsequent statement, however, dated in April 2009, he withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2010).  

The April 2007 rating decision also denied a claim of service connection for a skin disability.  The Veteran filed an appeal; however, a subsequent rating decision in January 2009 granted service connection for actinic keratosis.  Thus, as this was a grant of the benefit sought on appeal, this issue is no longer in appellate status.  

In a statement in support of claim (VA Form 21-4138), dated in January 2010, the Veteran raised a claim of entitlement to an increased rating for actinic keratosis.  That issue, which has not been adjudicated, is referred to the agency of original jurisdiction (AOJ) for appropriate action.  See Bruce v. West, 11 Vet. App. 405 (1998) (issues that are raised for the first time on appeal should be referred to the AOJ for initial adjudication)  


REMAND

The Veteran contends that he is entitled to service connection for PTSD that developed as a result of his experiences while stationed in Vietnam.  The Veteran indicated that while he was not in the infantry and was not involved in hand-to-hand combat, he was subjected to traumatic incidents.  The Veteran stated that, as a member of the 44th signal battalion, his unit provided communication for the war.  The Veteran stated that he saw body bags with deceased soldiers, he witnessed helicopter fights, and he heard explosions while in radio contact with those involved in fighting.  

Upon review, the Board finds that the Veteran's claim must be remanded for further evidentiary development.  The RO, in April 2008, issued a formal finding of lack of information required to corroborate the Veteran's claimed stressors.  Subsequent to the RO's finding, the regulations concerning PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  

The amendment is expressly applicable to claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, the amendment is applicable in this case.  

In this case, the Veteran's DD Form 214 indicates that he served in Vietnam from November 26, 1969 to November 4, 1970; thus, the Veteran had service in Vietnam during the Vietnam War.  The DD Form 214 also shows that the Veteran was awarded the Army Commendation Medal, the Vietnam Campaign Medal, and the Vietnam Service Medal; his military occupational specialty involved radio communications.  While his military occupational specialty does not imply combat, and while he received no awards and sustained no physical injuries supporting or suggesting combat, the Veteran maintains that he experienced the battles through the radio.  The Veteran also reported that, while on duty, he was confined in a bunker without a weapon, and continually feared that an enemy soldier would come in and shoot everyone or throw a grenade in the bunker.  He also reported having to participate in guard duty and being afraid that an enemy soldier would sneak up on him.  The Veteran further stated that his child was born while he was in Vietnam, and he feared that he would die and never see that child.  

In support of his claim, the Veteran also submitted a private physician statement from Dr. Khdair, dated in September 2007, indicating that the Veteran probably has PTSD related to his Vietnam War experiences.  

As referenced above, the Veteran's claimed stressors involve fear of hostile military activity.  While the evidence currently of record suggests that the Veteran has PTSD, he has not been afforded a VA examination in connection with his PTSD claim.  Thus, there is no evidence indicating that the Veteran has not met the diagnostic criteria sufficient for PTSD.  Furthermore, there is no evidence to link a diagnosis of PTSD to the claimed stressors, and no VA psychiatrist, psychologist, or contract equivalent has confirmed that the claimed stressors are adequate to support the PTSD diagnosis.  In accordance with the new regulation, the Board finds that a VA examination is necessary to decide this aspect of the Veteran's appeal.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Send the Veteran an updated VCAA notice, to inform him of the evidence necessary to substantiate his claim of service connection for PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  This notice should reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 75 Fed. Reg. 39843-52 (July 13, 2010).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.  

2.  The Veteran should be afforded a VA examination to determine whether he has PTSD, and to determine the degree of likelihood that PTSD is etiologically related to service.  The entire claims file and a copy of this remand must be made available to the examiner prior to the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact has PTSD.  If a diagnosis of PTSD is appropriate, the psychiatrist or psychologist should identify a specific stressor or stressors that is/are consistent with the places, types, and circumstances of the Veteran's service, and that is/are related to the Veteran's fear of hostile military or terrorist activity, and confirm that the claimed stressor or stressors is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms of PTSD are related to such stressor or stressors.  

For purposes of this opinion, the psychiatrist or psychologist is to be informed that "fear of hostile military or terrorist activity" as used above, means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The supporting rationale for all opinions expressed must be provided.  

3.  The AOJ must ensure that the requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  

4.  Thereafter, the AOJ should re-adjudicate the claim of service connection for PTSD.  In doing so, the RO should consider 75 Fed. Reg. 39843-52.  If this determination remains unfavorable to the Veteran in any way, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and the new regulation.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for the purpose of appellate disposition, if indicated.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

